United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (MarkOne) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number: 000-54530 FOREX INTERNATIONAL TRADING CORP. (Exact name of registrant as specified in its charter) Nevada 27-0603137 State or other jurisdiction of I.R.S. Employer Identification Number incorporation or organization 2506 Campbell Place, Kensington MD 20895-3131 (Address of principal executive office) Issuer's telephone number: 888-426-4780 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.00001 par value (Class) (Outstanding at August 20, 2012) 1 Table of Contents FOREX INTERNATIONAL TRADING CORP. TABLE OF CONTENTS PART I. Financial Information Item 1. Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of June 30, 2012 (unaudited) and December 31, 2011 (audited) 4 Condensed Consolidated Statements of Operations for the Threeand Six Months Ended (unaudited) June30, 2012andJune 30, 2011 (restated) 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended (unaudited) June30, 2012andJune30, 2011 (restated) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 PART II. Other Information 21 Signatures 24 2 Table of Contents STATEMENT REGARDING FORWARD-LOOKING STATEMENTS In this annual report, references to “Forex,” “FXIT,” “the Company,” “we,” “us,” and “our” refer to Forex International Trading Corp. Except for the historical information contained herein, some of the statements in this report contain forward-looking statements that involve risks and uncertainties. These statements are found in the sections entitled "Business," "Management's Discussion and Analysis of Financial Condition and Results of Operations," and "Quantitative and Qualitative Disclosures about Market Risk." They include statements concerning: our business strategy; expectations of market and customer response; liquidity and capital expenditures; future sources of revenues; expansion of our proposed product line; and trends in industry activity generally. In some cases, you can identify forward-looking statements by words such as "may," "will," "should," "expect," "plan," "could," "anticipate," "intend," "believe," "estimate," "predict," "potential," "goal," or "continue" or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including, but not limited to, the risks outlined under "Risk Factors," that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. For example, assumptions that could cause actual results to vary materially from future results include, but are not limited to our ability to successfully market our services to customers; our ability to generate customer demand for our services in our target markets; the development of our target markets and market opportunities; our ability to provide services at a competitive cost; market pricing for our services and for competing services; the extent of increasing competition; technological developments in our target markets and the development of alternate, competing technologies in them; and sales of shares by existing shareholders. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Unless we are required to do so under U.S. federal securities laws or other applicable laws, we do not intend to update or revise any forward-looking statements. 3 Table of Contents PART I. Financial Information Item 1. Financial Statements FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Note and short term receivables, net of allowance for credit losses of $0 and $100,000 as of June 30, 2012 and December 31, 2011 Accounts receivable and prepaid expenses Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Notes payable and accrued interest Total current liabilities Total liabilities Contingencies Stockholders' (deficit) equity: Series A Preferred stock, $0.00001 par value, 20,000,000 shares authorized; 0 shares issued as of June 30, 2012 and December 31, 2011 - - Series B Preferred stock, $0.00001 par value, 20,000,000 shares authorized; 45,000 shares issued as of June 30, 2012 and December 31, 2011 - - Common stock - $0.00001 par value, 400,000,000 shares authorized; 34,248,585 issued and outstanding as of June 30, 2012 and December 31, 2011 Treasury stock at cost; 38,000 shares as of June 30, 2012 and December 31, 2011 ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents FOREX INTERNATIONAL TRADING CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) THREE AND SIX MONTHS ENDED JUNE 30, Three months ended June 30, Six months ended June 30, (Restated) (Restated) Revenues: Income from foreign currency operations $
